DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 15/777,136 originally filed on October 12, 2018. Claims 1-9 are presented for examination. Claims 1, 8, and 9 are independent.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on May 17, 2018 has been considered. Foreign reference Cite No 8 was not considered because no English translation was provided. However, its corresponding US Patent Application Publication 2004/0243443 (also cited in the IDS) was considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
This application is a 371 of PCT/JP2015/082195, filed November 17, 2015.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities: typographical errors.
In claim 8, and a substantially similar limitation in claim 9, recites the limitation “by an required nutrient determining section.” The Examiner reasonably believes this is a typographical error and should be corrected to “by [[an]] a required nutrient determining section.” Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-9 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claims 8 and 9, recites the limitation “symptoms.” The limitation is originally introduced earlier in respective claims 1, 8, or 9. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the symptoms”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claims 1, 8, or 9. Therefore, claims 1, 8, and 9 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-7 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “the input symptoms.” The limitation is not previously introduced in claim 1. As such, the limitation lacks antecedent basis. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-7 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1, and substantially similar limitations in claims 8 and 9, recites the limitation “the retrieved effect degree.” The limitation is not previously introduced in respective claims 1, 8, or 9. As such, the limitation lacks antecedent basis. Therefore, claims 1, 8, and 9 are rejected under 35 U.S.C. § 
Claim 1, and substantially similar limitations in claims 4, 8, and 9, recites the limitation “the determined food.” The limitation is not previously introduced in respective claims 1-4, 8, or 9. As such, the limitation lacks antecedent basis. Therefore, claims 1, 4, 8, and 9 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-7 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1. Claims 5 and 6 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 4.
Claim 2, and a substantially similar limitation in claim 3, recites the limitation “a food.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the food”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 1 and 3 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-6 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2. Claims 4-6 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 3.
Claim 2, recites the limitation “the selected food.” The limitation is not previously introduced in respective claims 1 or 2. As such, the limitation lacks antecedent basis. Therefore, claim 2 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-6 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2.
Claim 2, and a substantially similar limitation in claim 5, recites the limitation “the indicated foods.” The limitation is not previously introduced in respective claims 1, 2, 3, 4, or 5. As such, the limitation lacks antecedent basis. Therefore, claims 2 and 5 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-6 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2. Claim 6 is also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 5.
Claim 8, and a substantially similar limitation in claim 9, recites the limitation “a food candidate determining section.” The limitation is originally introduced earlier in respective claims 8 or 9. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the food candidate determining section”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claims 8 or 9. Therefore, claims 8 and 9 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to “a food proposing system” (i.e. a machine), claim 8 is directed to “a food proposing method” (i.e. a process), and claim 9 is directed to “a food proposing program” (i.e. a 
However, the claims are drawn to an abstract idea of “food proposing,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as “mental processes,” which require the following limitations: “storing symptom and nutrient information including symptoms, nutrients, an effect degree of each of the nutrients for improving each of the symptoms, for each combination of the symptoms and the nutrients and food and nutrient information including foods, the nutrients, a content of each of the nutrients contained in each of the foods, for each combination of the foods and the nutrients; receiving, by a symptom receiving and processing section of the food proposing system, symptoms input by a user; searching, by an required nutrient determining section of the food proposing system, the symptom and nutrient information on the input symptoms and retrieving, by an required nutrient determining section of the food proposing system, the effect degree of each of the nutrients for improving the input symptoms; computing, by a food candidate determining section of the food proposing system, a score of each of the foods on the basis of the retrieved effect degree of the each of the nutrients and the content thereof in the each of the foods included by the food and nutrient information and determining , by a food candidate determining section of the food proposing system, a food by an arbitrarily preset number, the food to be proposed to the user, based on how large computed scores are; and indicating, by a food candidate indicating and processing section, the determined food.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a storage section” and “a display unit,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “food proposing,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a storage section” and “a display unit,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-7 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-7 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1.
Therefore, claims 1-9 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brazzo et al. (hereinafter Brazzo; US 2011/0166881), in view of Mo (US 2016/0042153).
Regarding claim 1, and substantially similar limitations in claim 8 and 9, Brazzo discloses a food proposing system (Brazzo Abstract, “system of generating food recommendations”) comprising: 
a storage section storing: 
symptom and nutrient information including symptoms, nutrients, an effect degree of each of the nutrients for improving each of the symptoms, for each combination of the symptoms and the nutrients (Brazzo [0018], “a nutritional database with a coded medical condition(s), or disease state profile, is provided. The nutritional database includes foods that are beneficial and/or harmful to various disease states.”) and 
…a symptom receiving and processing section configured to receive symptoms input by a user (Brazzo [0030], “input of a specific disease states”); 
a required nutrient determining section configured to: 
input of a specific disease states will generate food recommendations that may provide benefit or support in disease management”) and 
retrieve the effect degree of each of the nutrients for improving the input symptoms (Brazzo [0017], “The food recommendation may include foods to avoid as well as foods to consume,” foods to avoid versus foods to consume are an indication of effect degree; see also Brazzo Fig. 5); 
…a food candidate indicating and processing section configured to indicate the determined food (see Brazzo Fig. 5, showing a detailed food recommendation window with beneficial foods recommendations and a listing of specific foods to avoid).
Brazzo does not explicitly teach food and nutrient information including foods, the nutrients, a content of each of the nutrients contained in each of the foods, for each combination of the foods and the nutrients; a food candidate determining section configured to: compute a score of each of the foods on the basis of the retrieved effect degree of the each of the nutrients and the content thereof in the each of the foods included by the food and nutrient information, and determine a food by an arbitrarily preset number, the food to be proposed to the user, based on how large computed scores are.
However, Mo discloses food and nutrient information including foods, the nutrients, a content of each of the nutrients contained in each of the foods, for each combination of the foods and the nutrients (Mo Fig. 5, showing a display of foods, nutrients, and content of each nutrient in the foods); a food candidate determining section configured to: compute a score of each of the foods on the basis of the retrieved effect degree of the each of the nutrients and the content thereof in the each of the foods included by the food and nutrient information, and determine a food by an arbitrarily preset number, the food to be proposed to the user, based on how large computed scores are (see Mo Fig. 5, showing benefits of a nutrient, symptoms caused by deficiency of a nutrient, and a ranked list of foods containing the nutrient; also Mo [0022], “the user may be provided with a ranked list of a plurality of foods (e.g., green peas, kidney beans, garbanzo beans, lentils, green beans, lima beans, black beans, red beans) that contain one or more nutrients (e.g., vitamin A). In some configurations, the list may be ranked according to a recommended percentage daily value (% DV) for the one or more nutrients (e.g., vitamin A). For example, garbanzo beans may be ranked higher in the list relative to the ranking of lentils in the list, because 71% DV of vitamin A in 100 grams of garbanzo beans is greater than the 70% DV of vitamin A in 100 grams of lentils”).
Mo is analogous to Brazzo, as both are drawn to the art of food recommendation. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Brazzo, to include food and nutrient information including foods, the nutrients, a content of each of the nutrients contained in each of the foods, for each combination of the foods and the nutrients; a food candidate determining section configured to: compute a score of each of the foods on the basis of the retrieved effect degree of the each of the nutrients and the content thereof in the each of the foods included by the food and nutrient information, and determine a food by an arbitrarily preset number, the food to be proposed to the user, based on how large computed scores are, as taught by Mo, in order to help nutrition experts efficiently gather information (Mo [0002]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brazzo in view of Mo, in further view of Bousamra et al. (hereinafter Bousamra; US 2012/0303638).
Regarding claim 2, Brazzo in view of Mo does not explicitly teach that the food and nutrient information includes a preference coefficient in association with each of the foods, the food candidate indicating and processing section receives a food selected by the user from the indicated foods, and the 
However, Bousamra discloses that the food and nutrient information includes a preference coefficient in association with each of the foods, the food candidate indicating and processing section receives a food selected by the user from the indicated foods, and the food candidate determining section computes the score on the basis of the preference coefficient and updates the preference coefficient on the basis of a ratio of the selected food to the indicated foods (Bousamra [0030], “the processor 202 ranks the food alternatives in stage 414 based on previous historical selections. Alternatively or additionally, the food can be ranked based on previous indications of whether or not a particular food item was a favorite for the user. Once the alternatives are ranked in stage 414, the portable device 102 via the output device 208 provides a ranked list of available food items that meet those specific dietary needs”).
Bousamra is analogous to Brazzo in view of Mo, as both are drawn to the art of food recommendation. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Brazzo in view of Mo, to include that the food and nutrient information includes a preference coefficient in association with each of the foods, the food candidate indicating and processing section receives a food selected by the user from the indicated foods, and the food candidate determining section computes the score on the basis of the preference coefficient and updates the preference coefficient on the basis of a ratio of the selected food to the indicated foods, as taught by Bousamra, in order to make it easier for the user to make a selection (Bousamra [0030]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 3, Brazzo in view of Mo and Bousamra discloses that the food and nutrient information includes food groups to which foods belong in association with the foods, the food providing a comprehensive food recommendation selected from the group comprising food recommendations, diets, recipes, drug /food interactions, food/disease state contraindications, food allergies, complimentary vitamin and/or herbal supplementation, related dietary and/or medical information, literature citations, and combinations thereof”; also Mo [0041], “Meal groupings can be created based on common traits shared between meals. For example, meals eaten at particular times and/or that share common foods can be used to form meal groupings”).
Regarding claim 4, Brazzo in view of Mo and Bousamra discloses that the symptom receiving and processing section displays a question to ask either presence or absence of the symptom to a terminal operated by the user (Brazzo [0021], “consumer applications, such as on-line portals which utilize the method and system of generating food recommendations, can be provided. This aspect affords the consumer/patient the opportunity to pose queries, or to view their current food recommendations on-line, as generated by their current medical condition(s), or disease state profile,” a user may input presence of a symptom to a terminal), and the food candidate indicating and processing section indicates the determined food to the terminal, as an icon, and indicates the icon of the determined food selected by the user in such a manner as to be distinguished from other icons (Brazzo Fig. 3, showing an indication that a detailed food recommendation is available; and Brazzo Fig. 5, indicating that the detailed food recommendation window was selected by the user in a visually distinguishable manner; also Mo Fig. 5 and [0022], “the user may be provided with an icon (e.g., the carrot-shaped icon shown in the upper-right corner of the aforementioned aspects 502, 504). This icon may be selectable by the user. If the user seeks information associated with foods that may contain one or more of the nutrients associated with the content displayed to the user, the user may select that icon (e.g., the carrot-shaped icon shown in the upper-right corner of the aforementioned aspects 502, 504). After selecting that icon, the user may be provided with information associated with one or more foods that contain that/those one or more nutrients”).
Furthermore, it also would have been obvious to one having ordinary skill in the art at the time of the invention to provide selectable icons representing foods and to further provide an indication that a particular icon was selected, since the Applicant’s use of text, icons, or graphical visual elements on the graphical user interface are obvious design choices. Applicant has not disclosed that displaying icons versus textual elements on a graphical user interface solves any stated problem or is for any particular purpose. Moreover, it appears that any graphical user interface element, whether textual or represented by icons, is generally well known in the art and would perform equally well. Therefore, it would have been prima facie obvious to modify Brazzo in view of Mo and Bousamra to obtain the food proposing system as specified in claim 4, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Brazzo in view of Mo and Bousamra.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brazzo in view of Mo and Bousamra, in further view of Spiegel et al. (hereinafter Spiegel; US 2017/0148349).
Regarding claim 5, Brazzo in view of Mo and Bousamra does not explicitly teach that the required nutrient determining section updates the effect degree on the basis of an improvement degree for the each of the symptoms and a number of times of selection of the indicated foods.
However, Spiegel discloses that the required nutrient determining section updates the effect degree on the basis of an improvement degree for the each of the symptoms and a number of times of selection of the indicated foods (Spiegel [0150-0160], “The user may… select a meal plan… Then, as the user performs the modified diet, at 1410 the MNH application is used to track meal compliance and symptoms… The process at 1410 may use the FAST score and/or other scoring mechanisms to report effects of the modified diet… a determination is made as to whether the participant has an improvement in symptoms per the dietary intervention… If no improvement is reported, then the process proceeds to 1414, where the application checks for other potential dietary interventions based on the user's information. If another potential intervention is found, it is offered to the user at 1406 and if approved, the education, meal tracking and reporting process continues again”).
Spiegel is analogous to Brazzo in view of Mo and Bousamra, as both are drawn to the art of food recommendation. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Brazzo in view of Mo and Bousamra, to include that the required nutrient determining section updates the effect degree on the basis of an improvement degree for the each of the symptoms and a number of times of selection of the indicated foods, as taught by Spiegel, in order to evaluate the effect or desirability of particular foods on a population of interest (Spiegel Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 6, Brazzo in view of Mo and Bousamra does not explicitly teach that the symptom and nutrient information includes a question period in association with the each of the symptoms, the symptom receiving and processing section displays the question to ask either presence or absence of the each of the symptoms on the basis of the question period.
However, Spiegel discloses that the symptom and nutrient information includes a question period in association with the each of the symptoms, the symptom receiving and processing section displays the question to ask either presence or absence of the each of the symptoms on the basis of the question period (Spiegel [0053], “querying the subject regarding one or more symptoms to obtain a baseline score; providing a standardized meal set comprising an elimination meal set and optionally providing a challenge meal set for a testing period; querying the subject regarding one or more symptoms at predetermined time points; collecting the responses relating to the queries; calculating a food and symptom tracker (FAST) score to identify the likelihood of having the food sensitivity or food intolerance. In an embodiment, a FAST instrument (for example, questionnaire) is used to query the subject”).
Spiegel is analogous to Brazzo in view of Mo and Bousamra, as both are drawn to the art of food recommendation. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Brazzo in view of Mo and Bousamra, to include that the symptom and nutrient information includes a question period in association with the each of the symptoms, the symptom receiving and processing section displays the question to ask either presence or absence of the each of the symptoms on the basis of the question period, as taught by Spiegel, in order to evaluate the effect or desirability of particular foods on a population of interest (Spiegel Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brazzo in view of Mo, and in further view of Yoneda et al. (hereinafter Yoneda; US 2017/0102765).
Regarding claim 7, Brazzo in view of Mo discloses that the symptom and nutrient information includes a first vector having components of the effect degrees of the nutrients for the each of the symptoms, the food and nutrient information includes a second vector having components of the contents of the nutrients for the each of the foods, and the food candidate determining section computes an inner product of the first vector and the second vector to compute the score.
However, Yoneda discloses that the symptom and nutrient information includes a first vector having components of the effect degrees of the nutrients for the each of the symptoms, the food and nutrient information includes a second vector having components of the contents of the nutrients for the each of the foods, and the food candidate determining section computes an inner product of the next food to be served” can be determined “based on values of inner product between attribute vectors of food candidates and preference vector.” The inner product of two data vectors can be computed to make a recommendation based on both vectors).
Yoneda is analogous to Brazzo in view of Mo, as both are drawn to the art of food recommendation. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Brazzo in view of Mo, to include that the symptom and nutrient information includes a first vector having components of the effect degrees of the nutrients for the each of the symptoms, the food and nutrient information includes a second vector having components of the contents of the nutrients for the each of the foods, and the food candidate determining section computes an inner product of the first vector and the second vector to compute the score, as taught by Yoneda, in order to determine a food recommendation based on the values of two vectors (Yoneda [0055-0056]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SA/               Examiner, Art Unit 3715                   

/ROBERT P BULLINGTON/               Primary Examiner, Art Unit 3715